Citation Nr: 0811456	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO. 04-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $64 on behalf of the child 
of the veteran in the appellant's custody.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from June 1978 to June 1981 and 
from August 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 Special Apportionment 
Decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). The appellant testified at a Board 
hearing at the RO in September 2006. This matter was 
previously before the Board and was remanded in December 
2006. This case is a contested case and neither party has 
representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
and the veteran if further action is required.


REMAND

The appellant is the mother and custodial parent of a child 
of the veteran. She was awarded an apportionment of the 
veteran's benefits in December 2002. The total monthly amount 
being apportioned for her child is $64. She is seeking an 
additional amount.

In the December 2006 Remand, the Board noted that a claim for 
an apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, and 19.102. The Board also noted that 
contested claims procedures had not been followed in their 
entirety in that the record did not show that the veteran was 
informed of the content of the appellant's substantive appeal 
or that the appellant was informed of the veteran's 
contentions. The Board instructed the AMC/RO to 1) provide 
the veteran with a copy of the appellant's September 2006 
Board hearing transcript and the appellant's March 2004 
Substantive Appeal; 2) provide the appellant a copy of the 
veteran's financial statements and his contentions or inform 
her of the substance of this evidence; and 3) provide the 
veteran with a copy of the appellant's financial statement 
and contentions or inform him of the substance of this 
evidence. The record does not reflect that the AMC/RO 
complied with these remand instructions.

The Board also instructed the AMC/RO to discuss the 
reasonableness of any of the veteran's claimed expenses or 
the reasonableness of any of the appellant's claimed 
expenses. The record fails to show that the AMC/RO complied 
with this instruction.

Finally, the Board also instructed the AMC/RO to request 
that the veteran and the appellant provide copies of W2 
forms, billing statements, tax returns, pay stubs, cancelled 
checks or other evidence confirming the actual amount of 
monthly income and expenses claimed by each one. The record 
reflects that the AMC/RO did not request this information 
from either the veteran or the appellant. The record does 
reflect that in a January 2007 letter, the AMC/RO requested 
the veteran provide documentation of payments made to the 
appellant under the court order requiring him to support his 
minor child and "copies of cancel checks or other evidence 
confirming regular payment of benefits and the amount." 
However, the letter did not ask the veteran to provide 
documentation of any of his claimed expenses. This is 
particularly important as the veteran claimed on his 
February 2007 Financial Status Report that he pays $785.00 a 
month in utilities and heat.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a Remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the Remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
As such, remand is required for compliance with the December 
2006 Remand instructions.

Accordingly, the case is REMANDED for the following action:

1. The appellant and the veteran should be 
provided with a Financial Status Report 
(VA Form 20-5655) and afforded the 
opportunity to provide current income and 
expense data, employment information, 
medical expense information, special child 
needs information and the like. To the 
extent possible, each is requested to 
provide copies of W2 forms, billing 
statements, tax returns, pay stubs, 
cancelled checks or other evidence 
confirming the actual amount of monthly 
income and expenses claimed by each one.

2. The appellant, and her accredited 
representative, if she obtains one, should 
be furnished a copy of the veteran's 
financial statements and his contentions 
or should be informed of the substance of 
this evidence. The appellant should be 
provided an opportunity to respond 
thereto.

3. The veteran and his accredited 
representative, if he obtains one, should 
be furnished a copy of the appellant's 
financial statement and contentions or 
should be informed of the substance of 
this evidence. The veteran and his 
representative should be provided an 
opportunity to respond thereto.

4. If, after review of additional 
financial evidence submitted or identified 
following the notice described above, any 
additional development is required, it 
should be conducted.

5. Thereafter, the AMC/RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim. The 
readjudication must include an analysis of 
the reasonableness of the veteran's and 
appellant's claimed expenses and be 
accomplished in accordance with the 
special procedural regulations regarding 
contested claims set forth in 38 C.F.R. §§ 
19.100 - 19.102. If the decision remains 
adverse to the appellant, both the 
appellant and the veteran, and their 
representative(s), if any, should be 
furnished with an SSOC that contains 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal since the October 2007 
SSOC. Each party should be afforded an 
appropriate period of time for response. 
If there is a response, contested claims 
provisions for handling such response 
should be undertaken.

The appellant and the veteran each have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



